The petition of the defendant Connecticut Siting Council for certification for appeal from the Appellate *912Court, 37 Conn. App. 653 (AC 13094), is granted, limited to the following issue:
The Supreme Court docket number is SC 15286.
Decided June 19, 1995
Mark F. Kohler, in support of the petition.
Linda M. Guliuzza, in opposition.
“Under the circumstances of this case, did the Appellate Court properly conclude that the decision of the Connecticut Siting Council was a final decision in a contested case under the Uniform Administrative Procedure Act?”